—Order unanimously reversed on the law without costs and matter remitted to Niagara County Family Court for further proceedings in accordance with the following Memorandum: Respondent was adjudicated a Person in Need of Supervision and placed in the custody of the Commissioner of Social Services for a period of 18 months. During that period, the Department of Social Services sought a change in placement from Gustavus Adolphus Children’s Home to the Division for Youth. It alleged in its petition that the "continued placement [of respondent] at Gustavus Adolphus is no longer regarded as tenable by the staff of that program, due to its negative impact on the order and stability of the program, and the risk to [respondent’s] physical safety.” The court erred in denying respondent’s request for a hearing on the allegations in the petition and summarily granting the petition (see, Family Ct Act §§ 773, 775). Thus, we reverse the order appealed from and remit the *908matter for such a hearing. (Appeal from Order of Niagara County Family Court, Halpin, J. — Modify Placement.) Present —Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.